UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-1415



BRYAN CHAD MCGILTON,

                                              Plaintiff - Appellant,

          versus


U.S. XPRESS ENTERPRISES, INCORPORATED, a
foreign corporation; LIBERTY MUTUAL INSURANCE
COMPANY, a foreign corporation,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling. Frederick P. Stamp, Jr.,
District Judge. (CA-02-117-5)


Submitted:   October 20, 2004             Decided:   October 29, 2004


Before WIDENER and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Andrew M. Price, SMITH, PRICE, PANGBURN, Wheeling, West Virginia,
for Appellant. Avrum Levicoff, Ryan J. King, BROWN & LEVICOFF,
Pittsburgh, Pennsylvania; Charles S. Cassis, Julie C. Foster,
FROST, BROWN, TODD, L.L.C., Louisville, Kentucky, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Bryan Chad McGilton appeals the district court’s order

granting summary judgment for Appellees in McGilton’s tort action.

We   have    reviewed   the   record   and   find   no   reversible   error.

Accordingly, we affirm for the reasons stated by the district

court.      See McGilton v. U.S. Xpress Enterprises, Inc., No. CA-02-

117-5 (N.D.W. Va. Feb. 26, 2004).        We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                                  AFFIRMED




                                   - 2 -